Bigelow, C. J.
The rulings were clearly right. The only objection now urged to them is, that it should have been held that the defendants were not liable as common carriers after the *214arrival of the cars at the place where the coal was to be delivered. But the position is untenable. The contract of a common earner includes not only the transportation of merchandise to a particular point, but also its delivery there to the consignee, or the putting it into a suitable place where it can be received by him. A railroad corporation does not discharge itself of its duty as a carrier by merely bringing goods to the terminus of its road ; it is bound also to unload them with due care, and put them in a place where they will be reasonably safe and free from injury. Until this is done, the duty and responsibility which attach to a corporation as carriers do not close. Thomas v. Boston & Providence Railroad Co. 10 Met. 472, 477. Norway Plains Co. v. Boston & Maine Railroad, 1 Gray, 263, 272. In the latter case, on which the defendants’ counsel seems to rely, it is expressly stated that goods must not only be safely carried, but also be discharged on the platform of a depot, or put into a place of safety.
It was a clear breach of the duty of the defendants in this case to unload the coal in an unsuitable place, where it could not be taken away without being mingled with foreign substances, or to unload it in such manner that different sizes and kinds were mixed together so as to render it unsaleable. The allegations in the declaration sufficiently set out this breach, and the plaintiff is entitled to recover under them the damages assessed by the court. Exceptions overruled.